Dissenting Opinion by
Mr. Chief Justice Bell:
The Civil Service Law, §951, provides, “(c) All final decisions of the commission shall not be reviewable by *154any court.” The majority correctly state that in view of (c), our review is on narrow certiorari and is limited to (1) questions of jurisdiction; (2) the regularity of the proceedings; (3) a determination as to whether or not the Commission exceeded its authority; and (4) a consideration of possible constitutional violations. DeVito v. Civil Service Commission, 404 Pa. 354, 172 A. 2d 161 (1961), and cases cited therein.
Having laid down the correct legal test, the majority then ignore it and decide the question involved “on the merits,” under the erroneous theory that the Commission exceeded its authority.
For these reasons, I dissent.